EXHIBIT 10.1

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This Settlement Agreement and General Release (“Agreement”) is entered into by
and between Kathy Bronstein (“Bronstein”), on the one hand, and The Wet Seal,
Inc. (“the Company”), on the other hand. Bronstein and the Company are referred
to collectively as “the Parties.”

 

This Agreement is made with reference to the following facts:

 

A. Bronstein was an employee of the Company until at least February 5, 2003. On
that date, Bronstein was relieved of her duties. The Company contends that
Bronstein remained an employee of the Company until May 10, 2003, when her
employment was effectively terminated. Bronstein acknowledges that she was paid
as an employee through May 10, 2003.

 

B. Bronstein has been and is a securities holder of the Company, but, at all
times, owned and owns less than ten (10) percent of the outstanding shares or
voting rights of The Company.

 

C. Bronstein has made and is making various claims against the Company, Irving
Teitelbaum and Susan O’Toole, including, without limitation: wrongful
termination; retaliatory discharge; gender discrimination; breach of contract;
defamation; humiliation; emotional distress; invasion of privacy; fraud; and
misrepresentation.

 

D. Bronstein is seeking various damages against the Company, Irving Teitelbaum
and Susan O’Toole, including, without limitation, damages for: lost future
salary; lost future bonuses; injury to reputation; and emotional distress.

 

E. The Company has a duty to indemnify Irving Teitelbaum and Susan O’Toole
against Bronstein’s claims, including defense costs.

 

F. Among other reasons, the Parties want to settle this matter to avoid
prosecution and defense costs, which would be significant. The Parties desire to
avoid litigation and settle all the disputes and differences between them.

 

Based on the foregoing representations, the Parties agree as follows:

 

1. No Admission of Liability.

 

29



--------------------------------------------------------------------------------

The Company on behalf of itself and on behalf of the Company Releasees (as
defined in Paragraph 3 hereof) and Irving Teitelbaum and Alan Siegel, on the one
hand and Bronstein on behalf of herself and on behalf of the Bronstein Releasees
(as defined in paragraph 3 hereof) on the other hand, have denied and continue
to deny all of the material allegations made by the Parties, and deny and
continue to deny that they (the Company Releasees, Irving Teitelbaum, Alan
Siegel or the Bronstein Releasees) are liable to each other in any amount
whatsoever, or at all.

 

2. Consideration.

 

(a) In consideration of the covenants undertaken and releases given herein by
Bronstein, the Company shall pay to Bronstein and do the following:

 

(i) The Company shall by or before the later of July 18, 2003, or the eighth day
following Bronstein’s execution of this Agreement, transfer to Bronstein the Sun
Life of Canada Universal Life policy number 02003995 (the “Policy”) which had
been acquired by the Company to fund its obligation to Bronstein under the
Company’s Supplemental Executive Retirement Plan (“SERP”). The Company
represents that it has full authority to effect a transfer of all value and
rights in the Policy to Bronstein and that the Policy being transferred to
Bronstein has a current value of at least $940,403.53 (“Policy Account Value”)
and a present surrender value of at least $915,657.78. The Company will take
federal and state withholdings based upon the Policy Account Value of the SERP
interest being transferred to Bronstein from the payment that is to be made to
Bronstein pursuant to Paragraph 2(a)(iii) of this Agreement. Other than the
transfer of the Policy contemplated above, Bronstein acknowledges that she has
no other interests in and has no entitlement to or expectation of receiving any
other benefits, payments or things of value pursuant to or arising out of the
SERP. Bronstein acknowledges that, upon the transfer of the ownership of the
Policy from the Company to her as provided for in this Paragraph 2(a)(i), she
hereby relinquishes, waives and forfeits any other rights or entitlements to any
other benefits, payments, premium payments or things of value pursuant to or
arising out of or relating to the SERP and that her status as a participant in
or beneficiary of the Company’s SERP has been terminated;

 

(ii) The Company shall by or before the later of July 18, 2003, or the eighth
day following Bronstein’s execution of this Agreement, vest and distribute to
Bronstein the remaining previously unvested portions of Bronstein’s 2001 stock
bonus and 2002 stock bonus awards and shall award, vest and distribute a 2003
stock bonus. As a result, the Company shall distribute to Bronstein a total of
4,422 shares of stock (inclusive of the 2003 stock bonus award) in the Company
and such shares comprise all outstanding 2001, 2002 and 2003 stock bonus awards.
The Company will take federal and state withholdings based upon the value of
4,442 shares on the later of July 18, 2003, or the eighth day following
Bronstein’s execution of this Agreement, from the payment that is to be made to
Bronstein pursuant to Paragraph 2(a)(iii) of this Agreement. Bronstein
acknowledges that, except as provided in this

 

30



--------------------------------------------------------------------------------

Paragraph 2(a)(ii), she has no further right to receive any further stock bonus
awards or shares;

 

(iii) The Company shall by or before July 18, 2003, or the eighth day following
Bronstein’s execution of this Agreement, pay to Bronstein the gross amount of
Two Million One Hundred Sixty-Nine Thousand Dollars ($2,169,000), less federal
and state withholdings applicable to the value of the Stock Bonus Shares being
provided to Bronstein pursuant to Paragraph 2(a)(ii) of this Agreement and the
Policy Account Value being transferred to Bronstein pursuant to Paragraph
2(a)(i) of this Agreement. The Company will issue to Bronstein a form 1099
reflecting the payment of Two Million One Hundred Sixty-Nine Thousand Dollars
($2,169,000) made to Bronstein pursuant to this Paragraph 2(a)(iii).

 

(iv) The Company shall reimburse Bronstein for her attorney’s fees and costs up
to a maximum of One Hundred Twenty-Five Thousand Dollars ($125,000) within
thirty (30) days of presentation of such bills to the Company. The Company will
issue to Bronstein a form 1099 reflecting the payment of One Hundred Twenty-Five
Thousand Dollars ($125,000) to Bronstein’s attorneys pursuant to this Paragraph
2(a)(iv);

 

(v) Notwithstanding the terms of any stock option agreements, grants or stock
option plans to the contrary, Bronstein shall be permitted to exercise any
previously vested unexercised stock options granted to her by the Company until
June 1, 2005. The parties acknowledge that as of May 10, 2003, Bronstein had
405,000 vested, unexercised stock options. The parties further acknowledge that
such vested unexercised options would have been forfeited had they not been
exercised by or before May 10, 2003. Bronstein acknowledges that any stock
options that had previously been granted to her which had not vested on or
before May 10, 2003, have terminated, in their entirety. Bronstein acknowledges
that, pursuant to this paragraph 2(a)(v) and paragraph 3(d) herein, she hereby
relinquishes and waives any claims that she has or may have had with respect to
any such stock options which had not vested on or before May 10, 2003. Other
than extending the exercise date of the previously vested, unexercised options
as set forth above, nothing herein modifies or otherwise changes the operative
stock plans, grants or stock option agreements.

 

(vi) The Company shall permit Bronstein to continue to use the Company 60%
Discount Card for a period of five (5) years commencing July 1, 2003, at which
time the Discount Card must be returned to the Company. The utilization of the
Discount Card shall be subject to the Company’s policies and requirements
pertaining to the utilization of a Discount Card by executive-level employees.
If, at any time Bronstein fails to abide by the above-referenced conditions, the
Discount Card shall be forfeited and must be immediately returned to the
Company.

 

(b) Bronstein acknowledges and agrees that the Company is not obligated to
provide the above-referenced consideration to her under its normal policies and
procedures. Bronstein also acknowledges and agrees that, except as

 

31



--------------------------------------------------------------------------------

expressly provided in this Paragraph, that no other monetary payments or
consideration shall be provided to her in exchange for entering into this
Agreement. Bronstein acknowledges and agrees that she has previously received
all salary, bonuses, vacation pay, and any other forms of compensation in
connection with her services to the Company through the date of this Agreement.
Bronstein acknowledges that the payments and things of value being provided to
her pursuant to this Paragraph 2 are in satisfaction of Bronstein’s claims for
loss of future salary and bonuses, emotional distress and loss of reputation
damages Bronstein claims to have suffered as a result of her termination from
the Company and the events pertaining thereto.

 

(c) It is understood and agreed that Bronstein is solely responsible for federal
and/or state income tax due on the settlement amounts paid and the consideration
provided pursuant to this Agreement. The Company makes no representations or
warranties regarding Bronstein’s tax obligations or liabilities concerning the
settlement amount. Bronstein hereby agrees that in the event that, as a result
of the payments and consideration provided to Bronstein pursuant to this
Paragraph 2, any taxing authority or other governmental entity demands
additional monies from the Company for penalties, or for those monies which such
taxing authority or governmental entity claims should have been withheld from
the payments and consideration provided to Bronstein pursuant to this Agreement,
Bronstein shall hold the Company harmless and shall promptly indemnify the
Company for any monies which the Company becomes obligated to pay, including
without limitation, for its attorneys fees, costs, penalties or withholding as
described above to any governmental entity or otherwise as a result of such a
demand and/or any resulting litigation arising out of, or related to, the
payments and consideration being provided to Bronstein pursuant to Paragraph 2
of this Agreement provided however, that Bronstein’s obligation to indemnify the
Company for its attorneys fees and costs shall not be applicable to the extent
that such fees or costs are allocable to a claim by any taxing authority or
other governmental entity that the withholdings taken as a result of the
consideration paid pursuant to Paragraphs 2(a)(i) and 2(a) (ii) was less than
required under applicable law (based upon the value of consideration paid under
Paragraphs 2(a)(i) and 2(a)(ii)). The above-stated indemnity does not pertain to
the Company’s share of contributions for social security (including Medicare and
OASDI) and FUTA.

 

3. Complete Release of All Claims, Known or Unknown.

 

(a) The “Company Releasees” as used in this Agreement is defined to mean,
individually and collectively, the Company, all of its divisions, all of its
parent, successor, subsidiary, and affiliated companies and entities, and each
of its or their officers (including but not limited to Irving Teitelbaum, Alan
Siegel and Susan O’Toole), directors (including but not limited to Irving
Teitelbaum and Alan Siegel), shareholders, partners, limited partners, agents,
attorneys, employees, consultants, representatives, licensees, vendors, and
assigns, past and present and each of them.

 

32



--------------------------------------------------------------------------------

(b) The “Bronstein Releasees” as used in this Agreement is defined to mean
Bronstein, her heirs and attorneys, and each of them.

 

(c) “Released Claims” as used in this Agreement is defined to mean any and all
charges, complaints, actions, claims, accusations, promises, liabilities,
demands, debts, damages, losses, accounts, arbitrations, obligations,
agreements, expenses and causes or potential causes of action, past, present, or
future, known or unknown, suspected or unsuspected, at law or in equity or in
arbitration, of any kind or nature whatsoever, other than obligations expressly
undertaken in the Agreement.

 

(d) Bronstein hereby knowingly, voluntarily, irrevocably and unconditionally
expressly releases and waives, and absolutely and forever discharges the Company
Releasees, individually and collectively, from any and all Released Claims which
Bronstein has or claims to have, now or hereafter, against any or all of the
Company Releasees, arising out of any and all wrongful acts, acts or omissions
occurring before the complete execution of this Agreement. As part of these
general and special releases, and not by way of limitation, Bronstein hereby
knowingly, voluntarily, irrevocably and unconditionally expressly releases and
waives, and absolutely and forever discharges, any and all Released Claims which
Bronstein has or claims to have, now or hereafter, against the Company
Releasees, individually and collectively, relating to or arising out of any
foreign, federal, state, or local constitution, statute, ordinance, regulation,
or common law including, but not limited to, any Released Claims arising under
or relating to Title VII of the Civil Rights Act of 1964; the Equal Pay Act; the
Americans With Disabilities Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act; the Age Discrimination In Employment Act; the
California Fair Employment and Housing Act; all provisions of the California
Labor Code; all provisions of the California Government Code; the Orders of the
California Industrial Welfare Commission regulating wages, hours, and working
conditions; any other foreign, federal, state, or local laws, common law or case
law prohibiting employment discrimination or otherwise regulating employment;
any Claim or Claims for discrimination, failure to prevent discrimination,
retaliation, failure to prevent retaliation, harassment, failure to prevent
harassment, assault, battery, misrepresentation, fraud, deceit, invasion of
privacy, breach of contract, breach of quasi-contract, breach of implied
contract, accounting, wrongful or constructive discharge, breach of the covenant
of good faith and fair dealing, libel, slander, negligent or intentional
infliction of emotional distress, violation of public policy, negligent
supervision, negligent retention, negligence, or interference with business
opportunity or with contract; and any Claim or Claims for vacation pay,
severance pay, rights under any long-term incentive plan or stock option plan,
stock grants or stock option grants, or the exercise thereof, any bonus or
similar payment, sick leave, holiday pay, pension, retirement, retirement bonus,
retirement plans including, without limitation, the Supplemental Executive
Retirement Plan (SERP), insurance including, without limitation, health,
medical, life, or disability insurance, reimbursement of health or medical
costs; provided, however, that this release shall not affect any rights the
Parties have been granted pursuant to this Agreement and provided further that
this release shall not apply to the claims specified in Paragraph 3(f) below.

 

33



--------------------------------------------------------------------------------

(e) The Company on behalf of itself, and Irving Teitelbaum and Alan Siegel, each
individually, hereby knowingly, voluntarily, irrevocably and unconditionally
expressly release and waive, and absolutely and forever discharge the Bronstein
Releasees, individually and collectively, from any and all Released Claims which
the Company, Irving Teitelbaum and Alan Siegel have or claim to have, now or
hereafter, against any or all of the Bronstein Releasees, arising out of any and
all wrongful acts, acts or omissions occurring before the complete execution of
this Agreement. As part of these general and special releases, and not by way of
limitation, the Company, Irving Teitelbaum and Alan Siegel hereby knowingly,
voluntarily, irrevocably and unconditionally expressly release and waive, and
absolutely and forever discharge, any and all Released Claims which each of them
has or claims to have, now or hereafter, against the Bronstein Releasees,
individually and collectively, relating to or arising out of any foreign,
federal, state, or local constitution, statute, ordinance, regulation, or common
law including, but not limited to, any Released Claims arising under or relating
to the Age Discrimination In Employment Act; Title VII of the Civil Rights Act
of 1964; the Equal Pay Act; the Americans With Disabilities Act; the Family and
Medical Leave Act; the Employee Retirement Income Security Act; the California
Fair Employment and Housing Act; all provisions of the California Labor Code;
all provisions of the California Government Code; the Orders of the California
Industrial Welfare Commission regulating wages, hours, and working conditions;
any other foreign, federal, state, or local laws, common law or case law
prohibiting employment discrimination or otherwise regulating employment; any
Claim or Claims for discrimination, failure to prevent discrimination,
retaliation, failure to prevent retaliation, harassment, failure to prevent
harassment, assault, battery, misrepresentation, fraud, deceit, invasion of
privacy, breach of contract, breach of quasi-contract, breach of implied
contract, accounting, wrongful or constructive discharge, breach of the covenant
of good faith and fair dealing, libel, slander, negligent or intentional
infliction of emotional distress, violation of public policy, negligent
supervision, negligent retention, negligence, or interference with business
opportunity or with contract; and any Claim or Claims for vacation pay,
severance pay, rights under any long-term incentive plan or stock option plan,
stock grants or stock option grants, or the exercise thereof, any bonus or
similar payment, sick leave, holiday pay, pension, retirement, retirement bonus,
retirement plans including, without limitation, the Supplemental Executive
Retirement Plan (SERP), insurance including, without limitation, health,
medical, life, or disability insurance, reimbursement of health or medical
costs; provided, however, that this release shall not affect any rights the
Parties have been granted pursuant to this Agreement and provided further that
this release shall not apply to the claims specified in Paragraph 3(f) below.

 

(f) The release and waiver of claims set forth in this Paragraph 3 hereinabove
shall not be applicable to claims (i) made by a third party against Bronstein
solely in her capacity as an officer and/or director of the Company, such claims
being brought in the right of the Company as a derivative action and (ii) by
Bronstein against the Company pursuant to Delaware law for indemnification from

 

34



--------------------------------------------------------------------------------

claims brought against her by a third party solely in her capacity as an officer
and/or director of the Company.

 

(g) The Parties represent that they have not filed any complaints, lawsuits,
charges, arbitrations and/or other claims against each other or any party
released pursuant to this Paragraph 3 with any court, governmental agency or
arbitration authority or organization.

 

4. ADEA Release.

 

(a) Bronstein expressly acknowledges and agrees that this Agreement includes a
waiver and release of all claims which Bronstein has or may have under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.
(“ADEA”). The following terms and conditions apply to, and are part of, the
waiver and release of ADEA claims under this Agreement.

 

(b) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which Bronstein
signs this Agreement. Bronstein has been advised to consult a lawyer before
signing this Agreement, and has done so. Bronstein is granted twenty-one (21)
days after she is presented with this Agreement to decide whether or not to sign
this Agreement. Bronstein will have the right to revoke the waiver and release
of claims under the ADEA within seven (7) days of signing this Agreement, and
this Agreement, in its entirety, shall not become effective or enforceable until
this revocation period has expired without Bronstein having exercised such right
of revocation. Bronstein hereby acknowledges and agrees that she is knowingly
and voluntarily waiving and releasing her rights and claims only in exchange for
consideration (something of value in addition to anything of value to which she
already is entitled).

 

5. Unknown Claims.

 

The Parties and Irving Teitelbaum and Alan Siegel expressly waive and relinquish
all rights and benefits afforded by Section 1542 of the California Civil Code,
and do so understanding and acknowledging the significance and consequence of
such specific waiver of Section 1542. Section 1542 of the California Civil Code
states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of Bronstein Releasees
and the Company Releasees, the Parties and Irving Teitelbaum and Alan Siegel
expressly

 

35



--------------------------------------------------------------------------------

acknowledge that this Agreement is intended to include in its effect, without
limitation, any and all Claims which the Parties and Irving Teitelbaum and Alan
Siegel do not know or suspect to exist in their favor at the time of execution
hereof, and that this Agreement contemplates the extinguishment of such Claim or
Claims.

 

6. Workers Compensation.

 

Bronstein expressly acknowledges that she has not, to her knowledge, suffered
from any illness or injury arising out of and in the course of her employment
with The Company that would be compensable under the Workers’ Compensation Act
(the “Act”), that she has not filed and has no present intention to file any
claim against The Company under the Act, and that she represents that she will
not file or otherwise assert any workers’ compensation claim against The Company
or any of its affiliated corporate entities seeking to remedy an injury or
illness which allegedly involves her psyche, stress, alleged emotional distress,
damage or harm to her reputation or other similar harm relating to or impacted
or caused by Bronstein’s employment or termination of employment and related
acts and events. The Parties agree that this is a material representation and
warranty of this Agreement. Accordingly, the Company has the right to assert the
full value of the monetary payments being made to Bronstein under Paragraph
2(a)(iii) and (iv) above as an offset and/or credit against any future workers’
compensation award or settlement.

 

7. Cessation of Employment.

 

Bronstein represents, understands, and agrees that she shall not knowingly, at
any time, apply for, seek, or accept any employment with, and waives any right
to employment with, the Company, any division thereof, or any of its parent,
successor, subsidiary, or affiliated companies or entities.

 

8. Return of Property.

 

(a) Bronstein agrees to return immediately to the Company any and all Company
Property in her possession, custody, or control, or in the possession, custody,
or control of her legal counsel, family, friends, agents, or representatives.
For purpose of this Agreement, Company Property includes, but is not limited to,
all records, files, drawings, documents, models, equipment, automobiles,
prototypes, designs or any other written or electronically stored information
relating to the Company’s business and any and all property (in whatever form or
medium) of the Company. Bronstein shall certify, in writing, her compliance with
this provision on or before the later of July 18, 2003 or the eighth day
following Bronstein’s execution of this Agreement. Notwithstanding the above,
Bronstein shall return the Company automobile in her possession to the Company
on or before July 18, 2003 or the eighth day following Bronstein’s execution of
this Agreement. Bronstein hereby acknowledges that she had no past and has no
present or future right, title or interest in any of the tangible assets and/or
intellectual property rights (including, but not limited to,

 

36



--------------------------------------------------------------------------------

trademarks or copyrights) associated with or related to the Company, its
divisions (including without limitation, Arden B) or any other affiliated
entities, and that any and all such assets and/or rights are owned, exclusively
by the Company.

 

(b) The Company represents that, to its best knowledge, it has already returned
or, no later than the eighth day following Bronstein’s execution of this
Agreement, it shall return all of Bronstein’s personal property in the Company’s
possession (to the extent the Company is aware that such personal property is in
its current possession) to her and that it will not open mail received by it
marked “personal” and addressed to her but will forward it to her unopened by
U.S. Mail to the address Bronstein has listed on this Agreement. Any other mail
not so marked but intended for Bronstein personally will be screened by the
Company to determine if it is intended for Bronstein personally, and if it is,
such will be mailed to her by U.S. Mail to the address Bronstein has listed on
this Agreement. An inadvertent failure to return such items shall not constitute
a breach of this Agreement.

 

9. Non-Disclosure/Solicitation.

 

(a) Bronstein acknowledges that during her service and employment with the
Company that she has been privy and made party to confidential information,
including but not limited to knowledge or data relating to the Company and its
affiliates and their businesses and investments, information regarding Company
vendors, Company employees, the Company’s strategic and business plans, and
analysis of competitors (“Confidential Information”) and Trade Secrets (as
defined below). Following the Effective Date, Bronstein shall hold, for the
benefit of the Company, all Trade Secrets and Confidential Information.
Bronstein shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process (in which case Bronstein shall
use her reasonable best efforts in cooperating with the Company in obtaining a
protective order against disclosure by a court of competent jurisdiction),
communicate or divulge any such Trade Secrets or Confidential Information to
anyone other than the Company and those designated by the Company. For purposes
of this Agreement, “Trade Secrets” shall mean all information, without regard to
form, including, but not limited to, technical or non-technical data or reports,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, actual or potential legal
claims by or against the Company, business plans or projects, product plans,
distribution lists or lists or information pertaining to actual or potential
customers, advertisers or suppliers which is not commonly known by or available
to the public or any other information or data deemed to be a Trade Secret under
applicable law.

 

(b) Bronstein agrees that should she receive any inquiry or service of process
seeking Confidential Information and/or Trade Secrets as described in
sub-paragraph (a) of this Paragraph, Bronstein shall notify the Company within
two (2) business days and will cooperate with the Company with respect to any
such inquiries or service of process.

 

37



--------------------------------------------------------------------------------

(c) To protect the goodwill of the Company and the Company’s legitimate business
interests and in consideration of the payments made to Bronstein hereunder, for
a period of two years following the date she executes this Agreement (the
“Restricted Period”), Bronstein shall not, on her behalf or others, directly or
indirectly, solicit the suppliers or Employees (as defined below) of the Company
or any of its affiliates to terminate their relationship with the Company or its
affiliates (or to modify such relationship in a manner that is adverse to the
interests of the Company or its affiliates), or to violate any valid contracts
they may have with the Company or its affiliates. In addition, during the
Restricted Period, Bronstein shall not, without the prior written permission of
the Company, directly or indirectly, employ or retain, or have or cause any
other person or entity to employ or retain any Employee of the Company or any
affiliates. For purposes of this Agreement, the term “Employee” shall mean any
employee of, or individual who provides personal services to, the Company or any
affiliate.

 

10. No Attorneys’ Fees or Costs.

 

Except as otherwise provided in Paragraphs 2 and 14 of this Agreement, the
parties to this Agreement agree to bear their own costs and attorneys’ fees in
connection with this Agreement and the matters released in this Agreement.

 

11. Further Cooperation.

 

The Parties agree that, as part of the resolution of all disputes between them,
they will do the following:

 

(a) Commencing on June 16, 2003 and for a period of two (2) years thereafter,
Bronstein agrees to cooperate fully with and assist the Company in regard to the
prosecution or defense of claims made by the Company against Third Parties or
against Company by Third Parties. The duty of cooperation includes the duty to
assist the Company and the Company’s attorneys and to participate in any
meetings that may be necessary for purposes of obtaining information that may be
utilized with respect to potential claims, claims, or litigation between the
Company, on the one hand, and any Third Party, on the other hand. Moreover, this
duty to cooperate also includes, but is not limited to, Bronstein’s prompt and
cooperative attendance and participation in any depositions, any court or
administrative agency matter, or any other proceedings pertaining to Company,
without the necessity of formal subpoenas. Bronstein will be reimbursed for all
such requested time at the rate of $400 per hour, and that plus any expenses
necessarily related to such time, will be reimbursed within 15 days of
submission to the Company. For purposes of this Paragraph 11(a), Third Parties
are defined as any persons or entities other than the Bronstein Releasees.

 

38



--------------------------------------------------------------------------------

(b) Commencing on June 16, 2003 and for a period of two (2) years thereafter,
the Company agrees to cooperate fully with and assist Bronstein in regard to the
prosecution or defense of claims made by Bronstein against Third Parties or
against Bronstein by Third Parties. The duty of cooperation includes the duty to
assist Bronstein and Bronstein’s attorneys and to participate in any meetings
that may be necessary for purposes of obtaining information that may be utilized
with respect to potential claims, claims of litigation between Bronstein on the
one hand and any Third Party on the other hand. Moreover, this duty to cooperate
also includes, but is not limited to, the Company’s prompt and cooperative
attendance and participation in any depositions, any court or administrative
agency matter, or any other proceedings pertaining to Bronstein, without the
necessity of formal subpoenas. For purposes of this Paragraph 11(b), Third
Parties are defined as any persons or entities other than the Company Releasees.
Notwithstanding the above, if any individual who is within the category of the
Company and the Releasees brings an action against the Company and Bronstein,
such person shall be included within the definition of Third Parties for
purposes of this Paragraph 11(b).

 

(c) Bronstein agrees not to voluntarily cooperate with (1) any person or entity
who may request or make any inquiries, either formally or informally, concerning
any information pertaining to the Agreement, matters or issues relating to the
Agreement, matters or issues between the Parties, or matters or issues
pertaining generally to the Company; or (2) any person or entity who is
contemplating, has undertaken, or is seeking to assert any legal rights, claims,
or defenses against the Company, in any forum whatsoever, unless and except
where compelled to do so by court order. If Bronstein or Bronstein’s counsel is
so contacted by any person or entity as described above, Bronstein shall, within
five business days thereafter, contact counsel for the Company, Adam Levin or
Larry Drapkin of Mitchell Silberberg & Knupp, 11377 W. Olympic Boulevard, Los
Angeles, California 90064, or any other counsel hereinafter designated by the
Company, and advise such counsel of the details pertaining to any such contact,
and provide copies of all writings pertaining thereto. Such information shall be
conveyed by fax, e-mail, and mail.

 

(d) Bronstein and her attorney Michelle Reinglass will make themselves available
and will be compensated at the rate of Three Hundred Dollars ($300) per hour,
upon reasonable request by the Company, to provide information to the Company
pertaining to the Company’s efforts to obtain insurance coverage with respect to
the Company’s expenditures related to or arising out of Bronstein’s claims,
including without limitation providing to the Company a copy of her mediation
brief (submitted to David Rotman with respect to the mediation which occurred on
May 30, 2003), redacted of attorney-client privileged material which pertained
to, addressed, quantified or otherwise discussed Bronstein’s factual and legal
claims against the Company or any other person. Such material shall be provided
to counsel for the Company, Adam Levin or Larry Drapkin of Mitchell Silberberg &
Knupp, 11377 West Olympic Boulevard, Los Angeles, CA 90064, within five (5)
business days of receipt of payment and other consideration provided in
Paragraph 2 above. The Company shall use the above-

 

39



--------------------------------------------------------------------------------

referenced portions of the mediation brief only for purposes of pursuing its
claims against insurance carriers with respect to the claims asserted by
Bronstein against the Company. If Bronstein’s attorneys are requested by the
Company to provide information for the Company’s use pursuant to this Paragraph
11(d), the Company shall reimburse such counsel for the time such counsel may
reasonably expend at the rate of Three Hundred Dollars ($300) per hour.

 

12. Non-Disclosure/Non-Disparagement.

 

(a) Bronstein agrees that she shall not publicize or disclose, in any manner,
this Agreement, or the contents, terms, or any part of this Agreement, or any
matters relating thereto, whether in writing or orally, directly or indirectly,
to any person or entity whatsoever unless authorized to do so in writing by the
Company or as may otherwise be required by law or any legal process (in which
case Bronstein shall give the Company notice of any attempts to cause her to
testify about or otherwise divulge the information subject to this Paragraph
12(a) within five (5) business days of Bronstein’s knowledge of such attempts
and Bronstein shall use her reasonable best efforts in cooperating with the
Company’s effort to obtain a protective order against disclosure from a court of
competent jurisdiction). Bronstein agrees that she shall keep confidential any
and all information concerning the facts and any legal claims which she has
alleged, or could have alleged, against the Company. Except as provided in
Paragraph 12(c) below, Bronstein agrees to not make any disclosure about this
settlement except to say, “The dispute has been amicably resolved.”
Notwithstanding the above, the Company and Bronstein shall, in good faith,
attempt to reach agreement with respect to a press release that will reference
and describe the amicable state of affairs between the Company and Bronstein,
including, without limitation, reference to the amicable resolution of all
matters between the parties.

 

(b) The Company agrees that it shall instruct those individuals who are officers
or directors of the Company as of the date of execution of this Agreement
(“Present Officers and Directors”) to not publicize or disclose in any manner
this Agreement, or the contents, terms, or any part of this Agreement, or any
matters relating thereto, whether in writing or orally, directly or indirectly,
to any person or entity whatsoever unless authorized to do so in writing by
Bronstein or as may otherwise be required by law or any legal process (in which
case the Company shall give Bronstein notice of any attempts to cause it to
testify about or otherwise divulge the information subject to this Paragraph
12(b) within five (5) business days of the Company’s General Counsel’s knowledge
of such attempts and the Company shall use its reasonable best efforts in
cooperating with Bronstein in obtaining a protective order against disclosure
from a court of competent jurisdiction). Except as provided in Paragraph 12(c)
below, the Company’s officers and directors cannot make any disclosure about
this settlement except to say, “The dispute has been amicably resolved.”

 

(c) Bronstein agrees to refrain from making any statement or taking any action,
directly or indirectly, that harms, impairs, impugns, interferes with,

 

40



--------------------------------------------------------------------------------

undermines or criticizes the Company Releasees and/or the Company Releasees’
business interests, reputation or goodwill. The Company agrees to instruct its
Present Officers and Directors to refrain from making any statement or taking
any action, directly or indirectly, that harms, impairs, impugns, interferes
with, undermines or criticizes the Bronstein Releasees and/or the Bronstein
Releasees’ business interests, reputation or goodwill, and Company will not
hereafter publicize in any manner that the reason for Bronstein’s termination
and/or departure was based on any alleged impropriety or misconduct on her part.
Company shall not be responsible for any failure by any of its Present Officers
and Directors to comply with the Company’s instructions pursuant to either
Paragraph 12(b) or (e) of this Agreement.

 

(d) Notwithstanding Paragraph 12(a) and (b) above, the parties acknowledge and
agree that Bronstein may disclose the terms of this Agreement to her legal and
tax advisors, provided they agree to comply with and be bound by the provisions
of this Paragraph. The parties further agree that the Company may disclose this
Agreement to those of its employees, agents, tax advisors and attorneys deemed
by the Company as having a need to know the terms and provisions hereof. The
parties also agree that if the Company determines, in its good faith judgment,
that any of the information contained in the Agreement is subject to or should
be disclosed pursuant to federal or state law, including, without limitation,
securities laws, the Company may direct appropriate representatives to make such
disclosures.

 

(e) Notwithstanding anything in this Agreement to the contrary, the Parties (and
their representatives, agents and employees) may consult any tax advisor
regarding the tax treatment and tax structure of the transaction contemplated by
this Agreement and may at any time disclose to any person, without limitation of
any kind, the tax treatment and tax structure of such transaction and all
materials (including opinions or other tax analysis) that are provided relating
to such treatment or structure. The preceding sentence is intended to satisfy
the requirements for the transaction contemplated herein to avoid classification
as a “confidential transaction” in accordance with the Treasury Regulations
Section 1.6011-4(b)(3) and shall be interpreted consistent with such intent. It
is the Parties’ understanding that this Paragraph 12(e) shall be interpreted
such that the amount of consideration, including payments, made hereunder, shall
not be disclosed pursuant to this Paragraph 12(e).

 

(f) Notwithstanding Paragraph 12(a) and (b) above, the Parties agree and
acknowledge that if any of the Parties is involved in a legal dispute with an
insurance carrier pertaining to or arising out of this matter (“Carrier
disputes”), then such Parties shall be authorized to disclose, for purposes of
resolving, pursuing, or defending such Carrier disputes, information which
otherwise may not be disclosed pursuant to the terms of Paragraph 12(a) and (b).

 

41



--------------------------------------------------------------------------------

13. Ownership of Claims.

 

 

The Parties represent and agree that they have not heretofore assigned or
transferred, or purported to have assigned or transferred, to any person
whomsoever any Claim or portion thereof or interest therein. The Parties agree
to indemnify, defend, and hold harmless each other against any and all Claim or
Claims based on, arising out of, or in connection with any such transfer or
assignment, or purported transfer or assignment.

 

14. Enforcement By Arbitration.

 

Any dispute or controversy arising between the Company and Kathy Bronstein under
or in connection with this Agreement shall be settled exclusively by arbitration
in Los Angeles, California, before a retired judge affiliated with JAMS selected
pursuant to JAMS selection procedures. This Agreement shall be construed
according to the laws of the State of California in effect as of the date of its
execution.

 

If any action at law or in equity, or any motion, is brought to enforce,
interpret, or rescind this Agreement, the arbitrator shall award the prevailing
party all of its costs in bringing, defending and prosecuting said action or
motion, including its reasonable attorneys’ fees.

 

15. Severability.

 

Should any part, term, or provision of this Agreement (with the exception of the
releases embodied in Paragraphs 3, 4, and 5) be declared or determined by any
court or other tribunal of appropriate jurisdiction to be invalid or
unenforceable, any such invalid or unenforceable part, term, or provision shall
be deemed stricken and severed from this Agreement, and any and all of the other
terms of the Agreement shall remain in full force and effect to the fullest
extent permitted by law. The releases embodied in Paragraphs 3, 4, and 5 are the
essence of this Agreement, and should any of these paragraphs be deemed invalid
or unenforceable, this Agreement shall be declared null and void, and any
consideration received under this Agreement shall be immediately returned to the
Company.

 

16. Effect of Waiver of Breach.

 

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, or shall be, a waiver of any other breach of this Agreement. No
waiver shall be binding unless it is in writing and signed by the party waiving
the breach.

 

42



--------------------------------------------------------------------------------

17. Paragraph Description.

 

The use of headings in this Agreement is only for ease of reference. The
headings have no effect and are not to be considered part or terms of this
Agreement.

 

18. Counterpart Execution and Use of Photocopies.

 

This Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic and fax
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

 

19. Contract Drafting.

 

Both parties participated in the drafting of this Agreement. Neither party, nor
any party’s counsel, shall be deemed the drafter of this Agreement in any
proceeding that may hereafter arise between them.

 

20. Notices.

 

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered, sent by facsimile or when mailed by U.S. Registered or
Certified Mail, return receipt request, postage pre-paid, addressed to such
address and person as provided in the signature pages hereto or sent to such
other address or facsimile number as each party may furnish to the other in
writing from time-to-time in accordance with this Paragraph 20. In addition to
sending notices as provided above, each party shall also send a courtesy copy to
the counsel for the party receiving notice. For purposes of this Paragraph 20,
counsel for the Company is Mitchell Silberberg & Knupp, attention Adam Levin or
Larry C. Drapkin, 11377 W. Olympic Boulevard, Los Angeles, California 90064.
Counsel for Bronstein is the Law Offices of Michelle A. Reinglass, 23161 Mill
Creek Drive, #170, Laguna Hills, California 92653-1694.

 

21. Entire Agreement; No Representations.

 

This Agreement constitutes and contains the entire agreement and understanding
between the Parties hereto, and this Agreement supersedes and replaces all prior
negotiations, proposed agreements, offers, promises, and agreements, whether
written or oral, express or implied, concerning any subject matters including,
without limitation, all employment and/or services agreements, offer letters,
offers of stock options, offers of stock grants, stock grant agreements, stock
option agreements, retirement plans including, without limitation, the
Supplemental Executive Retirement Plan (SERP) and the prior Settlement Agreement
between the parties dated May 30, 2003. The Parties acknowledge that they have
not signed this Agreement in reliance on any promise, representation, or
warranty whatsoever, written or oral, express or implied, that is not contained
herein. The Parties hereto further agree that any oral, implied, or written
representations or modifications to this Agreement shall be of no force or
effect unless agreed to in writing by each party hereto.

 

43



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Dated: August 8, 2003

      KATHY BRONSTEIN            

/s/    KATHY BRONSTEIN

--------------------------------------------------------------------------------

            Kathy Bronstein            

 

--------------------------------------------------------------------------------

            Street Address            

 

--------------------------------------------------------------------------------

            City, State, Zip Code            

 

--------------------------------------------------------------------------------

            Facsimile Number Dated: August 8, 2003      

 

THE WET SEAL, INC.

            By:  

/s/    WALTER PARKS

--------------------------------------------------------------------------------

            Its:  

Executive Vice President and Chief Administrative Officer

--------------------------------------------------------------------------------

           

26972 Burbank

--------------------------------------------------------------------------------

            Street Address            

Foothill Ranch, CA 92610

--------------------------------------------------------------------------------

            City, State, Zip Code            

949-699-4743

--------------------------------------------------------------------------------

            Facsimile Number

 

I agree to my individual release of the Bronstein Releasees as set forth in
Paragraphs 3 (e) and 5 of this Agreement.

 

Dated: August 8, 2003

      IRVING TEITELBAUM            

/s/    IRVING TEITELBAUM

--------------------------------------------------------------------------------

            Irving Teitelbaum Dated: August 8, 2003       ALAN SIEGEL          
 

/s/    ALAN SIEGEL

--------------------------------------------------------------------------------

            Alan Siegel

 

Approved as to Form:

 

44



--------------------------------------------------------------------------------

Dated: August 8, 2003

      LAW OFFICES OF MICHELLE A. REINGLASS             By:  

/s/    MICHELLE A. REINGLASS

--------------------------------------------------------------------------------

                Michelle A. Reinglass                 Attorneys for Kathy
Bronstein

 

Dated: August 8, 2003       MITCHELL, SILBERBERG & KNUPP             By:  

/s/    ADAM LEVIN

--------------------------------------------------------------------------------

                Adam Levin                 Attorneys for The Wet Seal, Inc.

 

45